Citation Nr: 1638665	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-48 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, September 1977 to September 1981, and June 1986 to May 1991.  
This matter is on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal was remanded by the Board in April 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for the knees, lower extremities, feet and ankles was raised by the record in a January 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's lumbar spine disorder was not shown in service or for many years thereafter, and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a lumbar spine disorder.  While he has not referenced a specific injury in service, he contends that his spine disorder is the result of long-term impact stressors on his back during active duty, including routine physical fitness regimens and arduous labor.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to lumbar spine symptoms while in service.  
Indeed, based on the Veteran's statements, he has never alleged that he experienced a specific injury in service.  Therefore, not only was an in-service incident not shown, the Board would not expect one to have existed based on the Veteran's statements.  

Next, the post-service evidence does not reflect symptoms related to a lumbar spine disorder for many years after the Veteran's last period of active duty service.  Specifically, the first indication of any back symptoms was not until May 2005, where he complained of back pain.  X-rays performed at that time noted some disc narrowing and decrease in height of the vertebral bodies.  The Board emphasizes that this first indication of a lumbar spine disorder is approximately 14 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a lumbar spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, does not appear to be accurate, in view of other evidence of record.  

Specifically, when he first reported back pain in May 2005, he stated that they began only that week.  

Meanwhile, a National Guard physical examination in August 2007 did not reflect any complaints of back symptomatology.  

Moreover, when he complained of back pain again in May 2009, he stated that it began only seven weeks before.  

As such, his assertions are in conflict with his own statements to medical professionals.  

Simply stated, his own prior statement provide highly probative evidence against his own claim.

The Board also notes that the Veteran previously submitted a claim for benefits in June 2007, where he did not mention his back symptoms.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to his back symptoms, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had symptomatology at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in May 2014.  There, after a thorough examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's lumbar spine disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner reflected that the Veteran's service treatment records did not mention any complaints related to back symptoms.  Moreover, the examiner also noted that the first indication of symptoms in 2005 were of very recent onset.  Contrary to finding a relationship to active duty service, it was the examiner's belief that the degenerative changes in the Veteran's spine were age related, especially given the mild extent of the Veteran's arthritis in 2005, where he was already 50 years old.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his lumbar spine disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lumbar spine disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a lumbar spine disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


